DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 06/28/2021.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. U.S. 2021/0026764).
	Regarding claim 16, Lee discloses a memory system (Figure 4) comprising: 
	a memory block (Figure 4, 100) including a first area in which index data are stored and a second area in which user data are stored (ABSTRACT,[0057]); 
	a peripheral circuit ([0025], PCI) configured to program the index data and the user data in the memory block; and 
	a memory controller (Figure 4, 200) configured to generate the index data according to a state of the user data ([0057]), and transmit the user data and the index data to the peripheral circuit, 
	wherein the index data have a predetermined bit-size, ([0058],[0075]) and 
	wherein the index data are stored in memory cells connected different bit lines in the first area ([0060],[0087-0089],[0092]).  
	Regarding claim 17, Lee discloses wherein the index data stored in the first area are the same ([0086-0087]).  
	Regarding claim 18, Lee discloses wherein the index data are stored in the memory cells coupled to cross-points of different bit lines and different word lines connected to the first area ([0087],[0092]).  
	Regarding claim 19, Lee discloses wherein the memory controller is further configured to change locations of the memory cells in a column direction (Figure 4,3) in which the index data are to be stored according to addresses of pages in which the index data are to be stored.  
	Regarding claim 20, Lee discloses wherein the memory controller is configured to invert the user data, and wherein the memory controller is configured to generate the index data when the memory controller transmits the inverted user data to the peripheral circuit ([0035], Figure 5,S540).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
	Claims 1-15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a wherein the system data manager is configured to, determine memory cells connected to different bit lines from among memory cells included in adjacent pages corresponding to consecutive addresses of the addresses, as memory cells in which index data corresponding to the consecutive addresses are to be stored as claims 1-9 disclosed, and wherein the memory controller is further configured to generate the data sets such that the index data are stored in the first to fourth memory cells as claims 10-15 disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THONG Q LE/Primary Examiner, Art Unit 2827